Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 14, 17, and 18 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 14, 17, and 18 identifies the uniquely distinct features "generating, on a basis of two or more pieces of the RAW data received from the respective imaging devices, positioning data of the two or more pieces of the RAW data; and synthesizing the two or more pieces of the RAW data with each other on a basis of the positioning data to generate synthesized RAW data for subsequent demosaic processing of the synthesized RAW data obtained by synthesizing the two or more pieces of RAW data received from the two or more imaging devices”.
It is noted that the closest prior art, Yamajo (US Patent # 10,877,357) relates to a signal processing apparatus and an imaging apparatus.  However a Terminal Disclaimer was filed on 10/21/2021 and was approved on 10/21/2021.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
11/2/2021